Citation Nr: 1236678	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appeal ensued following a May 2006 rating decision which denied service connection for PTSD and denied a compensable rating for service-connected malaria.  The RO confirmed and continued these denials in several subsequently dated decisions, most recently in March 2009.  The appeal continues.  

In October 2011 the Board, in part, denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran appealed the service connection claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not discuss the Veteran's anxiety disorder in its denial of the claim.  (In the October 2011 decision, the Board also denied an increased rating for malaria, which the Veteran did not appeal and was not subject to the Joint Motion for Remand).  

In further explanation, it is noted that the Court has held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Veteran has been provisionally diagnosed with and sought treatment for the acquired psychiatric disorders of PTSD and anxiety.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been shown to have PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994), (DSM IV), related to an in-service stressor.  

2.  Anxiety disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2005, March 2006, December 2006, and June 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post STRs, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were provided in April 2006 and April 2007.  38 C.F.R. 
§ 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as collectively they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Additionally, the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2006 and 2008 letters mentioned above.  

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service, but no compensation shall be paid if the disability is the result of the person's abuse of alcohol.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  However, service connection cannot be granted for any disease or injury incurred in active service if it is the result of the Veteran's own willful misconduct, or due to abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.301(a) (2011).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d) (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service Connection - PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, in order for the Veteran to be entitled to service connection, the claimed stressor or stressors must also be confirmed, and there must be competent evidence linking the stressors to service.  

With regard to the validity of an alleged stressor, the evidence necessary to establish the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  When an Appellant is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Appellant's service, the Appellant's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d)(f) (2011).  

If the Appellant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the Appellant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a combat Veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F3d 389, 392 (Fed. Cir. 1996).  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  

In this case, associated with the claims file are service personnel records (SPRs) which include a notation that the Veteran served in the Republic of Vietnam.  He received numerous medals and commendations, to include a Bronze Star for heroism in connection with military operations in Cambodia.  His award documents reflect that he repeatedly exposed himself while attempting to penetrate deep into the enemy complex.  Despite intense heat, a shortage of water, and heavy enemy fire, he persisted in his efforts to locate three men, missing in action, and contributed significantly to the overall success of the mission.  The fact that the Veteran engaged in combat with the enemy is conceded.  

Background

The STRs are negative for report of, treatment for, or diagnosis of a psychiatric condition.  Post service VA records include outpatient treatment records dated in 2004 and 2005.  The Veteran underwent a PTSD screening in February 2005 which was negative.  

When examined by VA in April 2006, the examiner indicated that the claimant's mood was good, that he was not particularly depressed, and that he denied any suicidal ideation.  He had no problems with anxiety or unexplained physical symptoms.  He also denied any previous psychotic symptoms.  Alcohol dependence was diagnosed.  The Veteran reported that his drinking problem began the last few months of his time in the military and had continued into his post military civilian life.  His drinking had steadily increased over the years.  It was specifically noted that the Veteran did not meet the criteria for the diagnosis of PTSD.  

Subsequently dated VA records from 2006 and 2007 reflect a positive PTSD screening in January 2007.  At that time, the Veteran reported a worsening of nightmares related to his war experiences.  He startled easily and avoided crowds.  He described a pervasive mood of despondency and depression, along with irritability.  It was stated that he had anxiety disorder and PTSD.  

An additional VA psychiatric examination was conducted in April 2007.  The examiner reviewed the claims folder and noted that the Veteran sought mental health treatment for PTSD in January 2007.  The Veteran reported that his primary problem was his dreams.  His nightmares were the only symptoms spontaneously identified by the Veteran within this evaluation.  In response to specific queries, he endorsed additional items, but his explanations were often not indicative of significant PTSD symptoms.  He endorsed unwanted thoughts of Vietnam trauma, but noted these as cues by specific reminders (such as news coverage, comments from others) rather than intrusive and/or uncued.  When reminded of Vietnam, he stated that he would try to get off to himself until it passed.  He got upset at times.  When this occurred, he typically drank beer at his shed.  He indicated that he was sometimes nervous.  He did not identify any particular physiological reactions.  When asked about avoidance symptoms, he indicated that he did not want to talk about Vietnam and tried to avoid news coverage of the current war because it was a reminder.  This occurred about one per month.  He had lost interest in his hobbies of hunting and fishing.  

The Veteran also noted some brief periods of depressed mood alleviated when he distracted himself with some activity.  Elsewhere, he reported some social discomfort which led to his avoidance of social activities and shopping.  When queried for emotional numbing, he indicated that he sometimes did so, but generally, he described decreased motivation, not wanting to be around others.  He 
described little social involvement beyond his family, and he indicated no motivation or interests beyond this.  He acknowledged some problems with concentration and memory.  The examiner stated, however, that his was most likely secondary to his chronic alcoholism.  The Veteran denied problems with anger.  He indicated exaggerated startle reaction after returning from service, but not so much anymore.  When asked, he endorsed hypervigilance, stating his description in response to such questions was vague and not particularly indicative of such.  

The examiner stated that, overall, the Veteran's report was indicative of very mild/minimal symptoms.  Bad dreams were the only symptoms spontaneously reported, and while other symptoms were endorsed, some were thought to be attributable to other issues (e.g., concentration problems associated with chronic alcoholism).  He reported nightmares related to traumatic military experiences.  He indicated that these nightmares disrupted his sleep on a weekly basis.  Through the course of the interview, he did not identify other significant problems or functional impairment related to the reported trauma exposure.  

The examiner further noted that while the Veteran reported some mild PTSD symptoms, they did not fulfill the criteria for the diagnosis of PTSD.  While the reported nightmares were unpleasant, there was no indication that the reported symptoms caused extensive distress or impairment.  This evaluation was supported by the sustained work history, maintenance of family relationships, etc.  It was also notable that he had a long history of alcohol dependence and continued to drink significant amounts on a daily basis.  

Additional VA records dated in April 2008 reflect that the Veteran was treated for "anxiety disorder: PTSD, chronic."  His mood and affect were normal in June 2008.  He continued to take Trazodone at bedtime.  In August 2008, he reported sleeping well with 'all right" energy and mood.  He had been calmer and less irritable.  He reported no adverse effects.  In December 2008, he said that his mood was "pretty good."  He complained of waking at 3 a.m. and taking an hour to return to sleep.  His medication was increased to help with sleep.  He continued to be monitored at a facility.  In February 2009, he still took Trazodone at bedtime.  

Analysis

Initially, it is noted that the Veteran has a long history of alcohol abuse.  He has reported that this problem began during service and continued to the present day.  While no explicit claim of entitlement to service connection for alcohol dependence has been made by the Veteran, for purposes of thoroughness, the Board notes that a claim for entitlement to direct or primary service connection for alcohol abuse or dependence is explicitly prohibited by law and regulation.  In making a determination, the Board is bound by the applicable statutes, regulations, instructions by the VA Secretary, and precedent opinions of VA General Counsel. 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.101(a) (2011).  

PTSD

As indicated above, the STRs are negative for any evidence favorable to the Veteran's claim for PTSD.  In making this determination, the Board does not deprive the Veteran of operation of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Rather, simply stated, the STRs show no chronic psychiatric symptoms following inservice combat service.  

With respect to post-service evidence, although treatment records document a diagnosis of PTSD, the basis for the diagnosis is not described.  In order to determine if the Veteran in fact does have PTSD, he was specifically examined twice by VA.  Both examiners, who reviewed the treatment records in addition to interviewing the Veteran, concluded that the criteria for a diagnosis of PTSD had not been met.  The only "psychiatric disorder" present in the Veteran is alcohol dependence, which is not subject to compensation.  38 U.S.C.A. § 1110 (West 2002).  

The Board finds the examination reports to be of greater probative value than the treatment records on the matter of whether the Veteran actually has or has had PTSD.  The examiners reviewed the entire record, including the diagnoses of PTSD in the treatment records, and outlined specific deficiencies in the Veteran's symptoms to explain why the criteria for a PTSD diagnosis was not met.  Given the comprehensiveness of the examinations, the Board finds that they establish that the Veteran does not have, and has not had PTSD at any point during the period from the time the Veteran filed the claim at issue.  In this regard, it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded great evidentiary weight to the VA specialists who reviewed the record in 2006 and 2007 and concluded that the Veteran's psychiatric complaints and symptoms did not meet the criteria for PTSD.  

In sum, the preponderance of the evidence is against the claim.  Service connection for PTSD is denied.

Anxiety

The evidence reflects that the Veteran's psychiatric complaints were noted in 2005, and that he was noted to have an anxiety disorder by VA medical personnel in 2007 and 2008.  As reported above, the Veteran's STRs do not reflect any complaints of or treatment for this disorder (or any other psychiatric disorder) during service.  Based on these facts, his first psychiatric complaints were not medically noted until approximately 35 years after service separation.  

The Board emphasizes the multi-year gap between discharge from active duty service (1971) and his first post service psychiatric complaints.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connation for a psychiatric disorder in 2005, over 30 years after service discharge.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

While the Veteran has been examined many times, it is noted that anxiety disorder has been mentioned only occasionally.  He, in fact, reported that he had no anxiety upon VA examination in April 2006, and the condition was first noted in 2007.  No medical personnel have ever attributed this condition to the Veteran's military service.  And, as indicated above, the disorder is not indicated during service or until many years thereafter.  Finally, it is noted that the Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that an anxiety disorder is related to active service.  Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for an anxiety disorder.  

Final Considerations

Although the Veteran himself believes he has an acquired psychiatric disorder, to include PTSD or an anxiety disorder, the Board finds that the matter of the diagnoses of psychiatric disabilities are well beyond the province of lay expertise.  Psychiatric disorders are not physically observable, and are comprised of several symptoms that can be open to interpretation.  Moreover, the fact that the Veteran's treating and examining physicians have come to different conclusions supports the finding that the diagnosis of PTSD is outside of the Veteran's capability.  Consequently, the Veteran's own assertions as to the diagnoses and etiologies of PTSD or an anxiety disorder have no probative value.  

The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


